            Case 1:20-cv-00771-DLC Document 32
                                            31 Filed 01/15/21
                                                     01/14/21 Page 1 of 2




             STEWART LEE KARLIN LAW GROUP, P.C.
                    Stewart Lee Karlin, Esq.
                   111 John Street, 22nd Floor
                  New York, New York 10038
                      (212) 792-9670/Office
                       (212) 732-4443/Fax
                     slk@stewartkarlin.com

MEMBER OF THE BAR                                            Concentrating in Employment, Education and
NEW YORK & FLORIDA                                           Insurance Law

                                                             Website: www.stewartkarlin.com

January 14, 2021

Via ECF
Honorable Denise Cote
United States District Court
Southern District of New York
                                                            MEMO ENDORSED
500 Pearl Street, Room 1910
New York, NY 10007

Re:    Greenbaum v. New York City Transit Authority et al.
       20 CV 771 (DLC)

Dear Judge Cote:

Plaintiff is writing this letter for the Court to reconsider the denial of Plaintiff’s motion pursuant
to Federal Rules of Civil Procedure 59 and 60. (Dkt No. 30) Plaintiff apologizes to the Court for
not being clear in the letter requesting additional time for the submission of summary motions.
The reason for the request was that Plaintiff (not just Defendant) was also planning on filing a
summary judgment motion as well since the issue involves a reasonable accommodation, not an
issue that turns on discriminatory intent. The reason for the additional time as explained in
Plaintiff’s initial letter attached as Exhibit “A” was Counsel for Plaintiff contracting Covid. For
the reasons set forth in the prior letter, Plaintiff would request the Court reconsider its denial of
the extension of time to allow Plaintiff to file a summary judgment motion as well.

Thus, Plaintiff respectfully requests the Court reconsider its prior order and grant the extension
and allow the following schedule:

       1.       Deadline to file Summary Judgment Motions-February 5, 2021;
                                                  1
            Case 1:20-cv-00771-DLC Document 32
                                            31 Filed 01/15/21
                                                     01/14/21 Page 2 of 2




       2.       Deadline to serve opposition papers-February 26, 2021;

       3.       Deadline to file reply papers-March 12, 2021.

Thank you for your consideration herein.
                                     Granted. Any motion for summary judgment by
Very truly yours,                    either party is due February 5, 2021. The
                                     parties' oppositions are due February 26.
                                     Replies are due March 12.
s/Stewart Lee Karlin
STEWART LEE KARLIN                   In the event neither party moves for summary
                                      judgment on February 5, then the joint pretrial
cc: Miriam J. Manber, Esq. via ECF
                                      order in this action shall be filed on that
                                      date. There shall be no further extensions of
                                      the February 5 deadline. 01.15.21.




                                                2
